Affirmed and Opinion Filed June 17, 2014




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-12-01549-CR

                               LADALE CUBIT, Appellant
                                         V.
                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 4
                                  Dallas County, Texas
                          Trial Court Cause No. F11-34970-K


                                         OPINION
                        Before Justices FitzGerald, Fillmore, and Evans
                                Opinion by Justice FitzGerald

       A jury convicted appellant Ladale Cubit of capital murder, and the trial judge sentenced

him to imprisonment for life. On appeal, appellant raises five points of error complaining that

the trial judge erred by refusing to strike certain veniremembers for cause and by refusing to

grant appellant additional peremptory strikes.       Appellant also raises one point of error

complaining about the assessment of court costs. We affirm.

                                      I. BACKGROUND

       The evidence at trial showed that Mehboob Pirani and his cousin Rahim Merchant were

shot to death in Irving, Texas, on July 24, 2011. Circumstantial evidence connected appellant to

the shooting, and he was located and arrested. He was indicted for capital murder for the death

of Pirani. Appellant pleaded not guilty and was tried before a jury. The jury found appellant
guilty of capital murder. The trial judge then sentenced appellant to life in prison. Appellant

timely filed his notice of appeal.

                                          II. ANALYSIS

A.     Denial of challenges for cause

       In his first four points of error, appellant argues that the trial judge erred by denying four

of his challenges of veniremembers for cause. He argues that the four veniremembers were

biased because they were predisposed to give police officers greater credibility than other

witnesses. The State does not dispute that appellant preserved error as to the four unsuccessful

challenges for cause.

       1.      Applicable law

       A veniremember is challengeable for cause if he or she cannot impartially judge the

credibility of witnesses. Ladd v. State, 3 S.W.3d 547, 560 (Tex. Crim. App. 1999); see also TEX.

CODE CRIM. PROC. ANN. art. 35.16(a)(9) (West 2006) (providing that challenge for cause may be

made if potential juror has a bias or prejudice for or against the defendant). This means only that

jurors must be open minded and persuadable, with no extreme or absolute positions regarding the

credibility of any witness. Ladd, 3 S.W.3d at 560. A veniremember’s inclination to give certain

classes of witnesses a slight edge in terms of credibility does not justify a challenge for cause.

Id.; see also Feldman v. State, 71 S.W.3d 738, 747 (Tex. Crim. App. 2002) (holding that

veniremember was not challengeable for cause even though he said he “would ‘lean towards’

believing an officer over a lay person”); Jones v. State, 982 S.W.2d 386, 389 (Tex. Crim. App.

1998) (holding that veniremember “was not challengeable for cause simply because she stated

she would be more skeptical of accomplice witnesses than of witnesses generally”) (footnote

omitted).




                                                –2–
       We review a trial judge’s ruling on a challenge for cause for abuse of discretion. Ladd, 3
S.W.3d at 559. We must defer to the trial judge’s decision if the record supports it. Id. If a

veniremember equivocates or vacillates with respect to his or her ability to follow the law, the

appellate court must defer to the trial judge’s decision. Id.

       2.      Application of the law to the facts

       Appellant’s first point of error concerns veniremember 12. During general voir dire, she

said that she would “tend to start a police officer off . . . at a higher level of credibility just

because they are police officers.” During individual voir dire, the trial judge asked her some

questions, and the following exchanges took place:

       The Judge:          Okay. The question is, can you start off any witness or
                           witnesses at the same level and wait until they have testified to
                           determine if you want to give more credibility or more weight
                           to that person’s testimony as to another testimony? Can you do
                           that?

       Veniremember:       Can I wait after I hear someone else’s testimony?

       The Judge:          Can you wait until you hear everything?

       Veniremember:       Yes.

       ...

       The Judge:          Okay. So the question is, can you wait until you hear the
                           evidence, even though you may hold police in higher regard,
                           but can you wait until you hear the evidence until you decide
                           where you place their testimony in relationship to all the
                           testimony in the case, can you do that?

       Veniremember:       Yes.

       The record shows that veniremember 12 did not take an extreme or absolute position with

regard to the credibility of any witness. See Ladd, 3 S.W.3d at 560. Although she first said that

she would tend to give police officers more credibility than other witnesses, she later said that

she could listen to the evidence and then decide how much credibility to give police officers’

testimony in relation to testimony from other witnesses. These facts are similar to those in Huitt
                                                –3–
v. State, in which a veniremember first said he would give a police officer more credibility but

later said that he could “start everyone on a level playing field.” No. 05-06-00632-CR, 2007 WL
1192266, at *3 (Tex. App.—Dallas Apr. 24, 2007, no pet.) (not designated for publication). The

trial judge refused to strike the veniremember for cause, and we affirmed based on the equivocal

nature of the veniremember’s answers. Id. at *5. Because veniremember 12’s statements in this

case were equivocal, we must defer to the trial judge’s determination.

       Appellant’s second point of error concerns veniremember 25. During general voir dire,

appellant’s counsel asked veniremember 25 if he would tend to think that police officers “are

credible and give them more credibility, their testimony more weight.” Veniremember 25

replied, “Actually, compared to someone on the street, yes.” During individualized questioning,

veniremember 25 said, “I’ve had the privilege of working with good agents and working

alongside good police officers, and just like when we were sitting here in this setting today, I—

the person next to me had a felony record or something like that, as compared to if I see a police

officer, I keep them in a high regard.” Soon thereafter, this exchange occurred:

       The Judge:         You don’t know if there would be two police officers
                          contradicting one another, and then you are in a dilemma, and
                          so, really, the question is even though you may hold them in
                          higher regard than the average witness, the question is, if their
                          testimony is worthy of no more weight than anybody else’s or
                          less than anybody else’s, could you make that decision and
                          judge their testimony fairly like along with everybody else, just
                          like any other witness?

       Veniremember:      Yes, I can.

       Again, the record does not show that the veniremember espoused an extreme or absolute

position regarding the credibility of police officers as witnesses. He just said that he would tend

to think police officers are more credible than “someone on the street” and that he kept them “in

a high regard.” The veniremember’s answer quoted above indicated that he could judge their

testimony “fairly like along with everybody else, just like any other witness.” Because the

                                               –4–
veniremember’s position was not extreme or absolute, and because the veniremember indicated

he could judge the credibility of police officers just like any other witness, the trial judge did not

abuse his discretion by refusing to strike veniremember 25 for cause.

       Appellant’s third point of error concerns veniremember 28. During general voir dire, she

said she would tend to start a police officer off at a higher level of credibility simply because he

or she was a police officer. During individual questioning, she explained that she would “put

them in a higher regard” because “[t]hey take some kind of oath in regard to the honesty of the

best of their knowledge.” Then the following exchange occurred:

       The Judge:          Okay. So what does that—tell me how that translates into, you
                           are on a jury and police officer comes in here and testifies and
                           you know nothing about him. How does that translate into
                           where you want to start him?

       Veniremember:       I have to hear the testimony.

       The Judge:          Okay. Are you going to say that he is a police officer, he took
                           an oath to be a police officer, so I know everything he is saying
                           is the truth, or are you going to listen to what he has to say and
                           size it up according to what it is in relationship to whatever
                           testimony there may be in the case?

       Veniremember:       Your second answer is what I would do.

       Once again, we conclude that the record does not show that veniremember 28 held an

absolute or extreme position regarding the veracity of police officers.           During individual

questioning, the veniremember said she would have to hear the testimony before deciding where

to start a police officer in terms of credibility, and she affirmed that she would weigh a police

officer’s testimony according to its relationship to the other testimony in the case. Given the

equivocal nature of her responses, we defer to the trial judge’s determination that she should not

be removed for cause.

       Appellant’s fourth point of error concerns veniremember 46. During general voir dire,

veniremember 46 said that she would tend to believe police officers because of the training they

                                                 –5–
have received in how to collect information. She also said she did not think of police officers “as

any other witness.” During individual questioning, the judge asked veniremember 46 what she

would do if she decided that a police officer witness was mistaken, and she answered that she

would not give that testimony any more weight than anybody else’s testimony. Then this

exchange occurred:

        The Judge:              Where you start off is one thing, where you end is up [sic]
                                somewhere else.

        Veniremember:           That’s true.

        The Judge:              What I need to find out is, is if a police officer testifies and
                                they either don’t know what they are talking about, got it all
                                wrong or conflicted with one another, or not any better than
                                any other non-police officer witness, can you judge that fairly
                                and come to a fair conclusion as to the weight to be given to
                                the credibility or weight to be given to their testimony?

        Veniremember:           Yes, I do. I could do that.

        Again, we conclude that the trial judge did not abuse his discretion. Veniremember 46’s

testimony did not show an extreme or absolute position regarding the credibility of police

officers as witnesses. Based on the veniremember’s response to the judge’s last question, the

judge could have reasonably concluded that the veniremember would consider the testimony of a

police officer as no better than the testimony of a non-police officer and would judge a police

officer’s credibility fairly.

        We overrule appellant’s first four points of error.

B.      Request for additional peremptory strikes

        After the trial judge refused to strike the above-described veniremembers for cause,

appellant used four peremptory strikes against those four veniremembers, identified four other

objectionable veniremembers, and asked the trial judge for four additional peremptory strikes to

use against those other four veniremembers. The trial judge denied the request for additional

strikes. In his fifth point of error on appeal, appellant argues that this ruling was erroneous.
                                                  –6–
       Appellant’s argument is without merit. We review the trial judge’s ruling on appellant’s

request for additional peremptory strikes for abuse of discretion. See Cooks v. State, 844 S.W.2d
697, 717 (Tex. Crim. App. 1992). The denial of such a request is not an abuse of discretion “in

the absence of ‘wrongdoing’ on the part of the trial court.” Id. “Such wrongdoing may exist if

the trial court has improperly overruled a defendant’s challenge for cause and the defendant has

accordingly used a strike on a juror who is subject to a challenge for cause.” Id. In this case,

appellant’s only argument that he was entitled to additional peremptory strikes is that the trial

judge erroneously denied his four challenges for cause, thereby preventing appellant from using

peremptory strikes on four other veniremembers that he found objectionable. We have already

concluded that the trial judge did not err by denying appellant’s challenges for cause.

Accordingly, we overrule his fifth point of error.

C.     Court costs

       In his sixth and final point of error, appellant contends that there is insufficient evidence

in the record to support the part of the judgment requiring him to pay $264 in court costs. He

bases his contention on the absence of a bill of costs from the clerk’s record. After appellant

filed his brief, we ordered the district clerk to file a supplemental record containing a proper bill

of costs. Appellant then filed an objection to the supplemental clerk’s record after it was filed,

arguing that the bill of costs contained therein was still insufficient and that it was not before the

trial court at the time of judgment.

       Appellant’s arguments and objections have been addressed and rejected by the court of

criminal appeals and by this Court. See Johnson v. State, 423 S.W.3d 385, 391–96 (Tex. Crim.

App. 2014); Coronel v. State, 416 S.W.3d 550, 555–56 (Tex. App.—Dallas 2013, pet. ref’d).

We overrule Appellant’s Objection to Supplemental Clerk’s Record, and we overrule his sixth

point of error on appeal.


                                                 –7–
                                      III. DISPOSITION

       For the foregoing reasons, we affirm the trial court’s judgment.




                                                    /Kerry P. FitzGerald/
                                                    KERRY P. FITZGERALD
                                                    JUSTICE


Do Not Publish
TEX. R. APP. P. 47
121549F.U05




                                              –8–
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

LADALE CUBIT, Appellant                           On Appeal from the Criminal District Court
                                                  No. 4, Dallas County, Texas
No. 05-12-01549-CR       V.                       Trial Court Cause No. F11-34970-K.
                                                  Opinion delivered by Justice FitzGerald.
THE STATE OF TEXAS, Appellee                      Justices Fillmore and Evans participating.


      Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered June 17, 2014




                                                  /Kerry P. FitzGerald/
                                                  KERRY P. FITZGERALD
                                                  JUSTICE




                                            –9–